Russell, C. J.,
dissenting. I dissent because I think the judgment of the lower court refusing a new trial should be affirmed. I concur in the main with the view of Mr. Presiding Justice Beck as to the law of duress. I agree that no amount of duress exercised or operative upon Mrs. Merritt could affect the plaintiff unless knowledge, or sufficient notice to put the bank on inquiry, of this duress was brought home to the bank. Whether or not this is true is a question of fact; and I think that the circumstances submitted to the jury in this case were sufficient to authorize their finding upon this subject.